NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance 
                                 with Fed. R. App. R. 32




             United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted  May 8, 2009
                                   Decided  May 12, 2009
                                   Amended June 2, 2009

                                            Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL MANION, Circuit Judge

                     Hon. ANN WILLIAMS, Circuit Judge

UNITED STATES OF AMERICA,                            ]   Appeal from the United
        Plaintiff-Appellee,                          ]   States District Court for
                                                     ]   the Northern District of
No. 08-3482                            v.            ]   Illinois, Eastern Division.
                                                     ]
CLARENCE HANKTON,                                    ]   No. 1:01-cr-00001-1
        Defendant-Appellant.                         ]
                                                     ]   Charles R. Norgle, Sr.,
                                                     ]        Judge.


                                         O R D E R 

        Clarence Hankton is appealing the district courts refusal to reduce his 300 month
prison sentence for distributing between 500 grams and 1.5 kilograms of crack cocaine in
violation of 21 U.S.C. § 841(a)(1) even though he was eligible for the reduction under 18
U.S.C. § 3582(c)(2).  In his appeal, Hankton claims that the district court abused its
discretion when it refused to exercise discretion and properly consider his rehabilitative
efforts and exemplary prison behavior.  In November 2007, the Sentencing Commission
lowered the base level offense for crack cocaine.  U.S.S.G. Appendix C, Amdt. 706. 
Furthermore, the Commission made the base level reduction retroactive pursuant to 18
U.S.C. § 3582(c)(2).  U.S.S.G. § 1B1.10.  Under 18 U.S.C. § 3582(c)(2), “the court may reduce
the term of imprisonment, after considering the factors set forth in section 3553(a). to the
extent that they are applicable, if such a reduction is consistent with applicable policy
No. 08‐3482                                                                             Page 2

statements issued by the Sentencing Commission.”  When determining whether to reduce a
sentence under 18 U.S.C. § 3582(c)(2), the district court considers the nature and
circumstances of the offense, view into the petitioner’s background, character, and conduct
of the defendant, the need to promote respect for the law, the need to provide just
punishment for the offense, as well as the need to afford adequate deterrence to criminal
conduct, and the need to protect the public from further criminal activity.  18 U.S.C. §
3553(a).  Any request for a reduced sentence will be subject to abuse of discretion standard. 
United States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999).     
 
        In the record, Hankton is referred to as the “King of Kings,” the second highest
position in the Mickey Cobras, a violent organized street gang.  Furthermore, he admitted to
being involved in numerous criminal activities involving significant amounts of cocaine and
gang violence that permeated deep within the community.  As an example of his criminal
activities, Hankton ordered the fatal beating of Annette Williams for stealing $3000 from the
Mickey Cobras. The sentencing judge specifically referred to Hankton’s post conviction
record of rehabilitation and satisfying compliance with prison rules and regulations as
noteworthy.  After weighing all of these facts, the sentencing judge determined that
reducing Hankton’s sentence would neither serve as a deterrent to criminal conduct nor
promote respect for the law and might very well subject the public to the possibility of
future crimes committed by and/or directed by Hankton.  In the exercise of his discretion,
the judge did not see fit to reduce Hankton’s 300 month prison sentence.  

       After review of the record and application of the case law, we have determined that
Hankton should not be allowed to proceed pro se.  It is clear from the record that the trial
judge examined Hankton’s pro se briefs when determining whether to reduce Hankton’s
sentence.  Furthermore, it is also clear the trial judge analyzed all the facts in the record
along with the relevant factors in 18 U.S.C. § 3553(a) deciding not to reduce Hankton’s
sentence.  Thus, the court did not abuse its discretion and the judgment is AFFIRMED.